Citation Nr: 0305707	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer on a direct basis or as residual to exposure to 
ionizing radiation.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty in the United States Army 
from September 1944 to November 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied service connection for 
prostate cancer on a direct basis or as residual to exposure 
to ionizing radiation.  

Pursuant to a Motion by the claimant's representative, this 
case has been advanced on the docket under the provisions of 
38 U.S.C.A. § 7101 (West 1991 & Supp. 2002) and 38 C.F.R. 
§ 20.900(c) (2002).  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).
Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by Statement of 
the Case (SOC) provided them on June 12, 2002, which informed 
them of VA's duty to notify them of the information and 
evidence necessary to substantiate the claim and to assist 
them in obtaining all such evidence.  That letter also 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

In addition, that SOC informed the claimant and his 
representative of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to direct and secondary service 
connection based upon claims of exposure to ionizing 
radiation, the decision reached, and the reasons and bases 
for that decision.  That SOC also notified the claimant and 
his representative of VA's duty to assist them by obtaining 
all evidence in the custody of military authorities or 
maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that SOC informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The claimant has 
withdrawn his request for a hearing before a traveling 
Veterans Law Judge of the Board of Veterans' Appeals.  
Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Prostate cancer was not manifest during active service, 
within any applicable presumptive period, or at any time 
prior to February 1994, more than 48 years after final 
service separation.  

3.  Competent medical evidence and opinion holds that the 
claimant's residuals of prostate cancer were not incurred as 
a result of ionizing radiation exposure during active 
service.  


CONCLUSION OF LAW

The grant of service connection for residuals of prostate 
cancer is not warranted.  38 U.S.C.A. § 1100, 1112, 5103, 
5103A (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(d), 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Army from September 1944 to November 1946.  He served 
with American occupation forces in the VA-defined Hiroshima 
area from October 6, 1945, to January 31, 1946. 

The claimant's service medical records were obtained by the 
RO in December 1949, and did not include his dental records.  
The claimant's report of service entrance examination, 
conducted in August 1944, disclosed no pertinent 
abnormalities, and his genitourinary system was normal.  His 
service medical records are silent for complaint, treatment, 
findings or diagnosis of prostate cancer or other 
genitourinary condition while on active duty.  His report of 
service separation examination, conducted in September 1946, 
disclosed no abnormalities of the genitourinary system.  

The claimant's Separation Qualification Record shows that the 
claimant served as a Medical NCO while on active duty, while 
his service separation document show the he received the 
Japan Occupation medal.  His WD AGO Form 53-55, shows that he 
was born in September 1926, and that he served outside the 
United States from March 17, 1945, to September 19, 1946.

In April 2001, the claimant filed an application for service 
connection for prostate cancer as residual to exposure to 
ionizing radiation.  He contended that he was exposed to 
ionizing radiation while at Kure and Hiroshima, Japan, and 
that his last such exposure occurred in July 1946.  He 
reported treatment for prostate cancer by Dr. S.W.F., a 
private urologist, from February to April 1994. 

In July 2001, the claimant submitted a Statement in Support 
of Claim (21-4138), and a completed Radiation Exposure 
Questionnaire (Hiroshima/Nagasaki) in which he contended that 
he served as medical NCO while assigned to the Headquarters 
Battery, 167th Field Artillery Battalion, at Kure, Japan, 
from October 1945 to April 1946; that Kure, Japan, is 20 
miles from Hiroshima; that in February1946, he went sight-
seeing at ground zero in Hiroshima, and spent the entire day 
there; that he was exposed to atomic radiation from the soil 
and air; and that he believes that such exposure has had a 
direct effect on his health.  He further related that he 
served from April to September 1946 with a medical unit in 
Osaka, Japan.  He denied any other such exposure before or 
after service, and denied any family history of leukemia or 
cancer, but acknowledged light smoking for 60 years.  

Medical records from St. Luke's Medical Center (Dr. S.W.F), 
dated from February 1994 to April 2001, show that the 
claimant was found to have an elevated prostate specific 
antigen (PSA) in February 1994 (68.4); that a pathology 
report showed diagnoses of adenocarcinoma of the left and 
right side of the prostate, Gleason's Grade 3+3; that his 
diagnosis was clinical stage B2, possibly 3, adenocarcinoma 
of the prostate; and that he underwent a bilateral obturator 
lymph node dissection and radical retropubic prostatectomy in 
April 1994, with biopsy findings of adenocarcinoma of the 
prostate, and involvement of the right seminal vesicle, 
Gleason's Grade 3+4.  The April 1994 hospital summary cited 
the claimant's history of smoking 1 to 11/4 packs daily for 52 
years.  In June 1996, a prostate biopsy revealed a well-
differentiated adenocarcinoma.  The claimant was seen in 
follow-up in April 1998, and was stated to have a failed 
radical prostatectomy, with recurrence of carcinoma of the 
prostate, local recurrence with failure following radical 
prostatectomy.  In October 1999, the claimant's cancer was 
shown to have spread and was diagnosed as carcinoma of the 
prostate, post irradiation therapy status, post radical 
prostatectomy status.  In April 2001, the claimant was 
reported to have had a recurrence of metastatic carcinoma of 
the prostate.  

An RO letter of August 2001 asked the Defense Threat 
Reduction Agency to certify the claimant's participation in a 
radiation-risk activity while on active duty, and provided 
salient material concerning the claimant's active service and 
his reported exposure while stationed at Kure and while 
sight-seeing at Hiroshima.  Copies of the claimant's 
statements and of his service documents were provided to that 
agency.  It was noted that the claimant was age 20 at the 
time of his exposure; that prostate cancer was diagnosed in 
February 1994, some 48 years after exposure; and that he 
reported no family history of cancer or occupational 
exposure.

In its response, received at the RO in September 2001, the 
Defense Threat Reduction Agency stated that the claimant was 
a member of American occupation forces in Japan following 
World War II; that he was initially assigned to the Medical 
Detachment, 167th Field Artillery Battalion, and subsequently 
to the Headquarters Company, Kure Base; that he was present 
in the VA-defined Hiroshima area from October 6, 1945, 
through January 31, 1946.  It was further stated that a 
scientific dose reconstruction titled Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F) has determined the 
maximum possible radiation dose that might have been received 
by any individual who was at either Hiroshima or Nagasaki for 
the full duration of the American Occupation (September 1945 
to June 1946 for Nagasaki; and September 1945 to March 1946 
for Hiroshima).  Using all possible "worst case" 
assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion is less than one rem.  This does 
not mean that any individual approached that level of 
exposure.  In fact, it is probable that the great majority of 
servicemen assigned to the Hiroshima or Nagasaki occupation 
forces received no radiation exposure whatsoever, and that 
the highest dose received by anyone was a few 10's of 
millirem.  

In October 2001, the RO forwarded the claimant's case and the 
supporting documentation to the Chief Benefits Director, VA 
Central Office, for review relative to the issue of service 
connection for prostate cancer as residual to exposure to 
ionizing radiation.  In January 2002, the VA's Chief Benefits 
Director forwarded the case to the Director, Compensation and 
Pension Service, for review and an opinion as to any 
relationship between the claimant's disability and exposure 
to ionizing radiation in service.  The case was then referred 
to the VA Undersecretary for Health for review and an opinion 
concerning any relationship between exposure to ionizing 
radiation and the development of prostate cancer.  The Chief 
Public Health and Environmental Hazards Officer was asked to 
perform the evaluation on behalf of the Under Secretary.   

In a January 2002 Memorandum from the Chief Public Health and 
Environmental Hazards Officer, written for the VA Under 
Secretary for Health, she cited the Defense Threat Reduction 
Agency's finding that the claimant was exposed to a dose of 
ionizing radiation during military service of less than one 
rem; that the Committee on Interagency Radiation Research and 
Policy Coordination (CIRRPC) Science Panel Report number 6, 
1988, does not provide screening doses for prostate cancer; 
that the sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established (Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), pages 316-318; Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition, 
1995, page 168).  In light of the above, the Chief Public 
Health and Environmental Hazards Officer expressed the 
opinion that it is unlikely that the claimant's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service.  The VA under Secretary for Health concurred in that 
opinion, finding that there was no reasonable possibility 
that the veteran's prostate cancer was the result of such 
exposure.

The details of that development and the findings were 
provided the RO in a January 2002 letter from the Director, 
Compensation and Pension Service.

A rating decision of January 2002 denied service connection 
for prostate cancer.  The claimant and his representative 
were notified of that decision and of his right to appeal by 
RO letter of February 5, 2002, with a copy of that rating 
decision.

The claimant submitted his Notice of Disagreement in December 
2001, in which he questioned the findings as regards his 
exposure to ionizing radiation, asserting that he served four 
months in Hiroshima and that no amount of ionizing radiation 
is safe.  By RO letter of February 19, 2002, he was informed 
of his right to elect to have his claim reviewed by the RO's 
Decision Review Officer, or to follow the traditional appeals 
process.  In a letter from the claimant, received in February 
2000, he asserted that he had been advised by the American 
Cancer Society that ionizing radiation of any size dose could 
affect every organ in the body, affecting the DNA of the gene 
and causing it to become abnormal and lead to cancer and 
defects in human offspring.  He enclosed a February 2002 e-
mail from an individual who asserted that scientific evidence 
is relatively weak on the connection between radiation 
exposure and prostate cancer; that this did not mean that 
prostate cancer CANNOT be a result of prostate cancer, but 
that the evidence available had not established a connection 
between radiation exposure and other diagnoses (emphasis in 
original).  That e-mail further noted that in 1998, the VA 
had amended the regulations, stating that based upon 
available evidence, prostate cancer and other cancers may be 
induced by ionizing radiation, citing Fed. Reg. 50993-50995 
[now codified at 38 C.F.R. § 3.311(b)(2)(xxiii)].  He further 
enclosed a copy of an article from The Nuclear Guardianship 
Forum, issue 3, Spring 1994, page 8, citing a 1992 speech and 
January 1994 interview with Dr. John William Gofman, MD, 
professor emeritus of Molecular and Cell Biology at the 
University of California at Berkeley, which indicated that a 
study of the health effects of radiation by Dr. Gofman and 
his partner, conducted from 1963 to 1972 and funded by the 
Atomic Energy Commission (now the Nuclear Regulatory Agency) 
indicated that there was no threshold level below which doses 
of ionizing radiation to the human body were safe, and that 
even one track of ionizing radiation passing through the 
chromosomes in a cell's nucleus can cause damage, leading to 
cancer, leukemia, and genetic defects.  That article further 
asserted that because he was unwilling to suppress his 
findings, the AEC terminated Dr. Gofman's funding and the 
project was ended in 1972.  That article did not mention or 
otherwise address prostate cancer, and the individual writing 
that article was shown to have a graduate degree in holistic 
psychology.  It was noted in that article that Dr. Gofman's 
papers were not published in professional journals, and that 
his books and papers were published through the Committee for 
Nuclear Responsibility.

A Statement of the Case was provided the claimant and his 
representative on June 12, 2002.  The claimant submitted his 
Substantive Appeal (VA Form 9) in June 2002, in which he 
related that in 1945-1946, he was at ground zero for 4 months 
in a contaminated ionized radiation area; that he believes 
that he received radiation from the environment that possibly 
affected his chromosomes and genes.  In that document, he 
requested a hearing before a traveling Member of the Board, 
but subsequently withdrew that hearing request.

In an August 2002 letter from the claimant, he disagreed with 
the dates of his assignment at Hiroshima, asserting that he 
was present at Hiroshima from October 6, 1945, to January 31, 
1946; that he believes that his exposure to ionizing 
radiation caused his current prostate cancer; and that Dr. 
Gofman indicated that even one track of ionizing radiation 
passing through the chromosomes in a cell's nucleus can cause 
damage, leading to genetic defects.  

In a VA Form 646 submitted by the claimant's representative, 
he reiterated the claimant's contention that his current 
residuals of prostate cancer are a result of his exposure to 
ionizing radiation while he was with the occupying forces in 
Japan (Hiroshima) from October 6, 1945, to January 31, 1946; 
that the claimant's duties included being placed at the 
ground zero site in Hiroshima and duties while stationed at 
Kure Base, Japan.  He further called attention to the 
claimant's diagnosis of prostate cancer in 1994, that he 
subsequently underwent a radical retropubic prostatectomy in 
1994; and that in 1996, he was shown to have a recurrence.  
He also called attention to the fact that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report number 6, 1988, does not 
provide screening doses for prostate cancer, and that 
38 C.F.R. § 311(b)(2)(xxiii) states that prostate cancer is a 
radiogenic disease.  In addition, the claimant's 
representative asserted that the claimant was denied the 
chance to prove direct service connection under 38 U.S.C.A. 
§ 1100 and 38 C.F.R. § 3.309(d), or actual causation, citing 
Combee v. West, 34 F.3d 1039 (Fed. Cir. 1994).  

II..  Analysis

The appellant asserts that his prostate cancer resulted from 
his exposure to ionizing radiation when he was stationed in 
and around Hiroshima from September 1945 to July 1946.  

If a veteran was exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied:  Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract (Note: 
"urinary tract means the kidneys, renal pelves, ureters, 
urinary bladder, and urethra"), multiple myeloma, lymphomas 
(except Hodgkin's disease), primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), cancer of the 
salivary gland, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary. 38 C.F.R. § 3.309(d)(2) 
(2002).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service. 38 C.F.R. § 
3.307(d) (2002).

The term "radiation-exposed" veteran means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity. 38 C.F.R. § 
3.309(d)(3)(i).  The term "radiation-risk activity" 
includes the following: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; and internment as a prisoner of war 
in Japan (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 
3.309(d)(3)(ii) (2002).

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
cancers of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovaries, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas (except Hodgkin's 
disease), prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i) (2002).  Furthermore, VA has determined that 
polycythemia vera is not a "radiogenic disease" and such 
has been specifically excluded from the aforementioned list. 
38 C.F.R. § 3.311(b)(3) (2002).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, posterior subcapsular cataracts must become 
manifest 6 months or more after exposure, and other disease 
specified in paragraph §3.311(b)(2) must have become manifest 
5 years or more after exposure.  38 C.F.R. § 3.311(b)(5) 
(2002).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then the claim will be referred to 
the Under Secretary for Benefits for further consideration.  
If any of the foregoing three requirements has not been met, 
it shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b)(1).  The record shows that all of the cited 
requirements have been met.

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b), VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease. 38 C.F.R. § 3.311(b)(4); See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  While the claimant's 
representative has asserted that the claimant was denied the 
chance to prove direct service connection under 38 U.S.C.A. 
§ 1100 and 38 C.F.R. § 3.309(d), or actual causation, citing 
Combee v. West, 34 F.3d 1039 (Fed. Cir. 1994), the Board 
notes that prostate cancer is not a disease other than those 
specified at 38 C.F.R. § 3.311(b), and is identified in VA 
regulations as a radiogenic disease.  38 C.F.R. § 
3.311(b)(2)(i-xxiii) (2002).  

The claimant has submitted a February 2002 e-mail from an 
individual who acknowledged that scientific evidence is 
relatively weak on the connection between radiation exposure 
and prostate cancer; that this did not mean that prostate 
cancer CANNOT be a result of prostate cancer, but that the 
evidence available had not established a connection between 
radiation exposure and other diagnoses (emphasis in 
original).  That e-mail further noted that in 1998, the VA 
had amended the regulations, stating that based upon 
available evidence, prostate cancer and other cancers may be 
induced by ionizing radiation, citing Fed. Reg. 50993-50995 
[now codified at 38 C.F.R. § 3.311(b)(2)(xxiii)].  The 
claimant further enclosed a copy of an article citing a 1992 
speech and January 1994 interview with Dr. John William 
Gofman, MD, which indicated that a study of the health 
effects of radiation by Dr. Gofman and his partner, conducted 
from 1963 to 1972 and funded by the Atomic Energy Commission 
concluded that there was no threshold level below which doses 
of ionizing radiation to the human body were safe, and that 
even one track of ionizing radiation passing through the 
chromosomes in a cell's nucleus can cause damage, leading to 
cancer, leukemia, and genetic defects.  The Board notes that 
the cited article did not mention or otherwise address 
prostate cancer; that Dr. Gofman's papers were not published 
in professional journals, and thus were not subject to peer 
review; that his books and papers were published through the 
Committee for Nuclear Responsibility; and that the individual 
writing that article was shown to have a graduate degree in 
holistic psychology.  The Board is not persuaded that such 
evidence is persuasive with respect to the instant appeal.  

A claimant may establish service connection for a disability 
claimed to be secondary to radiation exposure in service in 
three ways. See Hardin v. West, 11 Vet. App. 74 (1998).  One 
way is under the presumptive provisions of 38 C.F.R. § 
3.309(d), which does not require a dose estimate.  Rather, it 
requires only that the claimant be a radiation-exposed 
veteran who has developed one of the listed conditions at any 
time post-exposure, and that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 be satisfied.  Sufficient 
evidence must be presented of both the listed disease and the 
requisite participation in a radiation-risk activity. 38 
C.F.R. § 3.309 (2002).

A second way for a claimant to establish service connection 
for a radiogenic disease is under the provisions of 38 C.F.R. 
§ 3.311, which requires a dose estimate, but provides that 
presence at a site will be presumed for participants claiming 
participation in atmospheric weapons tests.  Diseases 
considered radiogenic under this regulation includes diseases 
not listed under 38 C.F.R. § 3.309(d) (2002).

The third way in which service connection for radiogenic 
disease may be established is by showing direct service 
connection.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee, id.

The key to resolving this case is whether the veteran can 
satisfy the criteria for a radiation-exposed veteran by 
participation in a radiation-risk activity.  The record 
establishes that the claimant participated in a radiation 
risk activity, i.e., the occupation of Hiroshima during the 
period beginning on August 6, 1945, and ending on July 1, 
1946.  In addition, it is established that the claimant may 
have undergone some exposure to ionizing radiation while 
participating in the occupation of Hiroshima during that 
period.  Further, the claimant has an established diagnosis 
of prostate cancer, proven by biopsy, and supported by the 
diagnosis of his urologist.  38 C.F.R. § 3.311(b)(2)(i-xxiii) 
(2002) provides a list of "radiogenic diseases" for 
purposes of development and referral for consideration by the 
Undersecretary for Benefits.  The occupation of Hiroshima 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946, is one of the criteria for "a radiation-risk 
activity" under the provisions of 38 C.F.R. § 3.311(b)(1) 
(2002).  Prostate cancer is one of the radiogenic diseases 
identified in 38 C.F.R. § 3.311(b)(2)(i-xxiii) (2002).  That 
disease was clinically established and diagnosed more than 5 
years after final service separation.  

The veteran's claim has been developed under the provisions 
of 38 C.F.R. § 3.311 and referred to the Undersecretary for 
Benefits.  However, on referralb ased on an assessment of the 
veteran's radiation exposure it has been determined that "it 
is unlikely that the veteran's prostate cancer can be 
attributed to exposure to exposure to ionizing radiation in 
service."  Furthermore, as the overall record does not 
include evidence demonstrating that the veteran's prostate 
cancer is the result of radiation exposure in service, the 
clear preponderance of the evidence is against the claim.  
For these reasons, the claim must be denied. 

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but favors the claimant, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for residuals of prostate cancer is 
denied.




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

